DETAILED ACTION
Remarks
In view of the appeal brief filed on 6/16/22, PROSECUTION IS HEREBY REOPENED.  New ground(s) of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Allowable Subject Matter
The indicated allowability of claims 25-26 are withdrawn in view of the newly discovered reference(s) to Boyanov et al (US 2016/0248168 A1) [newly cited].  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 depends on claim 17 which had been cancelled.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalezari (US 2012/0188137 A1) [newly cited].
Lalezari discloses a bicone antenna 202sub1 or 202sub2 comprising: two radiating surfaces (top and bottom portions 210,220 of the bicone antenna 202sub1 or 202sub2); and four feeds 211,212,221,222, each of the four feeds being electrically connected (via feed traces 320,321) to the two radiating surfaces [paragraphs 30-36, 44], wherein at least one of the radiating surfaces defines a circumferential apex (at 211,212) that surrounds a center of the radiating surface, the feeds being arranged on the circumferential apex.

Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyanov et al (US 2016/0248168 A1) [newly cited].
Regarding claim 25, Boyanov et al in figures 1-6 disclose an antenna 1 comprising: a polarizer 54; and the antenna being formed of a 3D printable plastics material, the plastics material having one or more metallized surfaces (paragraphs 9-12, 34, claim 2 and claim 15).
Regarding claim 26, Boyanov et al in figures 1-6 teach a method of forming a polarizer 54 from plastics material (paragraph 34) via a 3D printing process and directly metallizing the plastics material of the polarizer (paragraphs 9-12, 34, claim 2 and claim 15).

Allowable Subject Matter
Claims 8, 12-16, 20 and 24 are allowed.
Claims 30 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
	

/THO G PHAN/
Primary Examiner, Art Unit 2845

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845